Title: To Alexander Hamilton from Richard Harison, 14 April 1791
From: Harison, Richard
To: Hamilton, Alexander


New York 14 April 1791
Sir
The Affair of Christopher Bancker having been previous to the Promulgation of the Law of the United States respecting Crimes, was not cognizable by any of the national Tribunals. It was therefore laid before a State Grand Jury which was sitting when Mr. Hardy was in this Place, and both Mr. Hammond and that Gentleman were examined upon the Occasion. To my great Surprise no Indictment was found; & having taken an Oppy. to enquire the Reason, One of the Grand Jury informed me that Mr. Hardy could not identify the Certificate produced to be one of those stolen from the Treasury. His Evidence was, that the Number of the Certificates stolen was either the same as that of the one in the Hands of Mr. Hammond or another specific Number which he mentioned. This Testimony I am told was supposed to be too uncertain to afford Ground for a Prosecution of so serious a Nature & perhaps Sentiments of Pity for a respectable but unfortunate Family were suffered to mingle themselves with other Considerations upon this Subject.
I have the Honor to be with very great Deference, Sir
Honb. A. H. Secy Treasy. U. S.
